Case 1:18-cv-20866-RNS Document 161 Entered on FLSD Docket 05/21/2020 Page 1 of 5



                             United States District Court
                                       for the
                             Southern District of Florida

   Julian Fernau and others,              )
   Plaintiffs,                            )
                                          )
   v.                                     ) Civil Action No. 18-20866-Civ-Scola
                                          )
   Enchante Beauty Products, Inc.         )
   and others, Defendants.                )
                     Order on Report and Recommendations
          This matter was referred to United States Magistrate Judge Chris M.
  McAliley for a ruling on all pre -trial, nondispositive matters and for a report and
  recommendation on any dispositive matters, consistent with 28 U.S.C. § 636 and
  Local Magistrate Judge Rule 1. (ECF No. 66.) Judge McAliley issued a Report and
  Recommendation regarding the Defendants’ motion to dismiss the Plaintiffs’
  third amended complaint, recommending that the Court grant the motion
  without prejudice. (R. & R., ECF No. 155; Def.’s Mot. to Dismiss, ECF No. 140).
  As the report describes, the Plaintiffs in this securities fraud action failed to
  allege the elements of reliance and scienter with the requisite specificity. The
  report also explains that the Plaintiffs’ insufficient allegations we re made in a
  third amended complaint that was filed without the Defendants’ consent or leave
  of Court, as required under Federal Rule of Civil Procedure 15(a)(2). The report
  concludes that the Court should nevertheless allow the amendment, which
  raises insufficient claims, and then dismiss the third amended complaint
  without prejudice to the filing of a fourth amended complaint. The Court notes
  that the Plaintiffs have not filed a motion for leave to amend the complaint for a
  fifth time. Both parties have filed objections to the report (Pl.’s Objection, ECF
  No. 157; Def.’s Objection, ECF No 158) and responses to one another’s objections
  (Def.’s Resp., ECF No. 159; Pl.’s Resp., ECF No. 160). The report’s analysis,
  discussion and conclusions as to the deficiencies in the third amended complaint
  are detailed, cogent and correct. But, the Court does not agree with the
  recommendation that Plaintiff be allowed yet another attempt to correct those
  deficiencies. Having conducted a de novo review of the record and the applicable
  law, the Court adopts in part and declines to adopt in part the report and
  recommendation (ECF No. 155) and grants the Defendants’ motion to dismiss
  (ECF No. 140) without leave to amend.
Case 1:18-cv-20866-RNS Document 161 Entered on FLSD Docket 05/21/2020 Page 2 of 5



    I.   The Unauthorized Amendment

         The Defendants “object to the R&R’s recommendation that Plaintiffs’
  fourth iteration of their complaint should be dismissed without prejudice and
  Plaintiffs be given a fifth opportunity to amend.” (ECF No. 158 at 1.) The Court
  agrees. On October 17, 2019, the Court dismissed various claims in the second
  amended complaint that were made against Defendant Maria Fernanda Rey
  without prejudice, and all other claims against all other defendants were
  dismissed with prejudice and without leave to amend. (Order, ECF No. 132 at 3.)
  Nevertheless, the Plaintiffs filed a third amended complaint amending all their
  claims. (Third Am. Compl., ECF No. 138.) However, the Plaintiffs, who are
  represented by counsel, “did not first ask, as required by Federal Rule of Civil
  Procedure 15(a)(2), for leave to amend the fraud claims against Enchante and
  [Raul] Lamus.” (ECF No. 155 at 3.) Moreover, the Eleventh Circuit has “rejected
  the idea that a party can await a ruling on a motion to dismiss before filing a
  motion for leave to amend.” Avena v. Imperial Salon & Spa, Inc., 17-14179, 2018
  WL 3239707, at *3 (11th Cir. July 3, 2018).
         The Court is not persuaded by the Plaintiffs’ argument that the Court
  should disregard the requirements of Rule 15 because the unauthorized
  amendments were “limited and clarifying [in] nature ,” intended to “conform with
  the evidence,” and not prejudicial. (ECF No. 159 at 2.) Rule 15 does provide for
  any such exceptions. Wagner v. Daewoo Heavy Industries Am. Corp., 314 F.3d
  541, 542 (11th Cir. 2002) (“A district court is not required to grant a plaintiff
  leave to amend his complaint sua sponte when the plaintiff, who is represented
  by counsel, never filed a motion to amend nor requested leave to amend before
  the district court.”). Further, the amended allegations are deficient.
   II.   Reliance

        The Court’s determination that the unauthorized pleadings are not
  properly before the Court renders moot the Plaintiffs’ objections with respect to
  Judge McAliley’s finding that the Plaintiffs failed to sufficiently allege that they
  relied on any misrepresentation or omission. In particular, the Plaintiffs object
  to the report and recommendation insofar as it purportedly “creat[ed] a new
  standard” requiring plaintiffs to plead that they performed due diligence. (ECF
  No. 157 at 1.) However, the report did no such thing. Rather, after explaining the
  third amended complaint’s failure to adequately state a claim, it also explained,
  “[w]hat is more, Plaintiffs say nothing about their due diligence . . . .” ( ECF No.
  155 at 9.) That passing reference to due diligence was not material to the detailed
  rationale and multiple reasons explaining Judge McAliley’s conclusion that the
  Plaintiffs failed to state a claim upon which relief can be granted. (Id. at 6-9.)
Case 1:18-cv-20866-RNS Document 161 Entered on FLSD Docket 05/21/2020 Page 3 of 5



         The Plaintiffs also object “to the extent that Magistrate McAliley’s ruling
  requires pleading of reliance on each individual misstatement or omission as
  meeting the causation requirement to induce Plaintiffs’ purchase of Enchante’s
  securities.” (ECF No. 157 at 6.) Again, Judge McAliley did not require such
  pleading to any extent at all. The Plaintiffs identified various purported
  misstatements in a document entitled “Investor Questions, July 10, 2015,” but
  the Plaintiffs did not identify the specific misrepresentations upon which they
  relied. (ECF No. 138 at ¶ 17.) Judge McAliley took issue with the Plaintiffs’ failure
  to plead reliance as to any of the individual purported misstatements or
  omissions, not with the Plaintiffs’ failure to plead reliance as to each of the
  purported misstatements or omissions. (ECF No. 155 at 9.) As the Eleventh
  Circuit explained in Brooks v. Blue Cross and Blue Shield of Florida, Inc., 116
  F.3d 1364 (11th Cir. 1997), Rule 9(b) maybe be satisfied if the complaint sets
  forth, inter alia, “precisely what statements were made in what documents” and
  “the content of such statements and the manner in which they misled the
  plaintiff.” Id. at 1380-81. Identifying the statements in the problematic document
  and explaining how those statements misled the plaintiff are two separate
  requirements of Rule 9(b). The Plaintiffs failed to satisfy the latter requirement.
  III.   Scienter

         The Plaintiffs’ third objection concerns Judge McAliley’s finding that the
  Plaintiffs “have failed to allege that Rey acted with the requisite scienter with the
  specificity needed under Rule 9(b).” (ECF No. 155 at 13.) Under § 10(b) and Rule
  10b-5 of the Securities Act, a plaintiff must, “with respect to each act or omission
  alleged . . . state with particularity facts giving rise to a strong inference that the
  defendant acted with the required state of mind.” Carvelli v. Ocwen Fin. Corp.,
  934 F.3d 1307, 1318 (11th Cir. 2019) (internal quotation marks omitted). For
  claims under the Florida Securities and Investor Protection Act or Florida
  common law, plaintiffs may establish scienter through allegations specifically
  showing that the defendant acted negligently. See Grippo v. Perazzo, 357 F.3d
  1218, 1222 (11th Cir. 2004) (“The elements of a cause of action under § 517.301
  are identical to those under the Federal Rule 10b-5, except that the scienter
  requirement under Florida law is satisfied by showing of mere negligence.”) .
         In dismissing the second amended complaint, this Court found that the
  Plaintiffs failed to state a claim against Rey where they alleged that she “knew of
  the ‘poor financial performance’ and ‘poor and deteriorating financial condition
  of Enchante,’ but did not disclose it to the Plaintiffs.” (ECF No. 132 at 2.) As
  Judge McAliley observed, the “Plaintiffs say virtually the same thing in the third
  amended complaint.” (ECF No. 155 at 12.) The Plaintiffs have added that Lamus
  sent Rey to close the sale of a small fraction of the securities at issue and that
Case 1:18-cv-20866-RNS Document 161 Entered on FLSD Docket 05/21/2020 Page 4 of 5



  Rey said nothing about the company. (ECF No. 138 at 27-28.) However, the
  Plaintiffs do not allege with specificity what Rey knew about Enchante or her
  husband’s prior disclosures to the Mateu Plaintiffs, much less that she knew
  those prior disclosures were false and misleading. Indeed, the Plaintiffs make no
  attempt to describe with specificity what took place at the sale itself, other than
  to make the conclusory allegation that “[h]ad Lamus and Rey made full and
  accurate disclosure at the time of the sale of the securities, Mateu would not
  have invested into the company.” (ECF No. 138 at ¶ 76.)
          The Plaintiffs also argue for the first time in response to the motion, and
  again in their objection to the report and recommendations, that Rey was an
  “affiliate of the issuer” and thus served “as a statutory underwriter of securities
  and is treated the same as the company for purposes of securities laws and
  regulations.” (Pls.’s Resp., ECF No. 144 at 14-15; see also Pls.’s Objection, ECF
  No. 157 at 7.) The third amended complaint makes no allegations as to Rey’s
  purported affiliate or underwriter status. As a procedural matter, the Plaintiffs
  cannot amend the complaint by invoking a new theory of liability in response to
  the motion to dismiss. As a substantive matter, this theory, which the Plaintiffs
  “submit” to the Court without any citation to legal authority, fails. (ECF No. 157
  at 8-9.) The Plaintiffs have not shown how Rey’s marriage to Lamus, the CEO of
  Enchante, coupled with the allegation that “the couple lived together,” renders
  Rey an “affiliate” or “underwriter” who acted with scienter. (Id.)
  IV.   Conclusion

         The Court declines to adopt the recommendation that the Court grant the
  Plaintiffs an additional opportunity to state a claim. The Eleventh Circuit has
  held that “[t]hree attempts at proper pleading are enough,” and this Court finds
  that a fifth attempt at proper pleading would be more than enough. Urquilla-Diaz
  v. Kaplan Univ., 780 F.3d 1039, 1057 (11th Cir. 2015). In response to the
  Defendants’ argument that the third amended complaint should be dismissed
  with prejudice, the Plaintiffs argue that “since the [scienter] challenges were
  recently raised and [] since Plaintiffs may be able to allege reliance and scienter
  with the required specificity, leave to amend is proper and should be given.” (ECF
  No. 159 at 3 (emphasis added).) The Court disagrees. The complaint in this case
  has gone through four iterations and it remains defe ctive. Indeed, the
  Defendants specifically challenged the allegations against Rey, including the
  scienter allegations, in their motion to dismiss the second amended complaint.
  (ECF No. 115 at 15.) The Plaintiffs have been on notice of the basic pleading
  standards that they have failed to meet and the Court declines to permit them a
  fifth attempt at adequate pleading. See Jackson v. Bank of Am., N.A., 898 F.3d
  1348, 1358 (11th Cir. 2018) (“What matters is function, not form: the key is
Case 1:18-cv-20866-RNS Document 161 Entered on FLSD Docket 05/21/2020 Page 5 of 5



  whether the plaintiff had fair notice of the defects and a meaningful chance to
  fix them.”). Additionally, and as the Court noted at the outset with respect to the
  unauthorized portions of the third amended complaint, a “district court is not
  required to grant a plaintiff leave to amend his complaint sua sponte when the
  plaintiff, who is represented by counsel, never filed a motion to amend nor
  requested leave to amend before the district court.” Wagner v. Daewoo Heavy
  Industries Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002). Finally, by granting
  the motion and dismissing the complaint in its entirety, the Plaintiffs’ fourth and
  final objection that Florida law mandates that Rey remain a Defendant for
  purposes of effecting a rescission of the Mateu Plaintiffs’ investments is now
  moot. (ECF No. 157 at 11.)
         Accordingly, the Court adopts in part and declines to adopt in part the
  report and recommendation (ECF No. 155). The Court grants the Defendants’
  motion to dismiss (ECF No. 140) and dismisses the third amended complaint
  with prejudice. The Clerk is directed to close this case.
        Done and ordered in chambers, at Miami, Florida, on May 21, 2020.



                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
